DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication 9/9/2022.
Claims 1, 3, 8, 10, 15, 17 are amended.
Claims 2, 9, 16.
Claims 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20 presented for examination.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Claim Rejections – 35 USC 101
The Applicant argues that that 101 rejection is “erroneous and must be withdrawn” and that “simulations of 3D objects, let alone through finite element analysis, cannot be practically performed by the human mind with pen and paper” and that the “this is an absurd interpretation of the claim, which expressly recites a feature to “carry out the simulation via finite element analysis for the 3D-model”.

in response, MPEP 2106.04 states that  “claims do recite a mental process when they contain limitations that can practically be performed by the human mind” and “example of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.”

MPEP 2106.04 also states that the test for whether or not a mental process can practically be performed in the human mind is whether or not the human mind is “equipped to perform the claim limitation”.
Examples of things the human mind is not “equipped to perform” found in MPEP 2106.04 include “analyzing network packets” and “rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures... and the output data of a modified computer data structure...” ( Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280).

The Examiner notes that, in the examples above, it is not necessarily the complication of analysis or mathematical calculation which makes the examples impractical for the human mind, but rather that a human mind is not equipped/capable of, for example, manipulating a computer data structure or analyzing packets on a network.

With regard to finite element analysis; the finite element method is a popular method for numerically solving differential equations arising in engineering and mathematical modeling. FEM is a general numerical method for solving partial differential equations in two or three variables. The defining feature of FEM is the discretization of a continuous domain into a set of sub-domains called elements upon which calculations are performed.

There is nothing about FEM which the human mind is not equipped to perform because it is simply the act of solving a differential equation over a small range. Implied in the Applicant’s argument is that FEM is to complicated because it involves a 3D object where it is assumed that the 3D object is some complex structure. This argument is fallacious because the claim only recites “3D-model” at a high level which encompasses any and all 3D objects which includes very simple and non-complex ones. Further the claim merely recites to perform finite element analysis and this is also recited at a high level. Therefore, there is nothing specifically recited with regard to the 3D-model or the finite element analysis which result in the mind being ill-equipped to perform an analysis of 3D object by analyzing sub-regions of the 3D model. 

As evidence that a human mind is equipped to perform a finite element method using a pen and paper, the Examiner cites Onishi_2007 (Basic Concept and a simple example of FEM, Opti521 Report #1, Nov. 14, 2007). Onish_2007 clearly illustrates a 3D object (i.e., square) and in the most basic finite element representation of a 3D object known as a square, the finite element is also the 3D object. Nevertheless; the examples Onishi_2007 provide are not that rudimentary. On pages 5 – 8, Onishi_2007 calculates, on a piece of paper, all the individual finite elements of an object by modifying finite element matrices corresponding to the at least one region of the 3D-model of the object.

When compared to the pixel-by-pixel comparison and required computer data structure manipulations in re Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280; there is no required computer data structure manipulations. While there may be an analogy drawn between the modification of the claimed finite element matrices and the pixel-by-pixel comparison; Onishi_2007 illustrates that a human, on a piece of paper, is capable of performing matrix element modifications.

When viewed as a whole; the claim gathers data which describes a characteristic (i.e., graduation) of 3D object using a “graduation function” (e.g., vector, mathematical equation) and then applies finite element analysis (e.g., solves differential equations) to “simulate” the “3D-model” where the simulation is recited at a very high degree of generality. Simulation is simply to assume the appearance of or imitate something. Therefore; the claim is to a mathematical function that describes a graduation upon which finite element analysis is performed to provide an assumed appearance or imitation of the 3D object. An example of this might be a shaded cube with one side or portion thereof being darker (or lighter).

The claim is not directed towards any graphical interface or rendering. The claim is simply performing a mathematical calculation/analysis “to produce a simulation result involving the part having the graded spatial density in the at least one region.” The claim doesn’t even perform any particular type of simulation. While one might be familiar with finite element method being used for simulating structural analysis, heat transfer, fluid flow, mass transport, or other particular types of simulation, the claim is broader. The claim simply recites “produce a simulation result involving that part having a graded spatial density.” Therefore; the claim seeks to patent the use of Finite Element Analysis on any and all gradient functions that describe any 3D object. 

The use of Finite Element Analysis to describe (I.e., simulate) 3D objects is so fundamental to scientific endeavors that the instant claims are found to embody the exact situation in which judicial exceptions are recognized.

Therefore; the Examiner is not convinced that the 101 rejection is “erroneous and must be withdrawn” and that “simulations of 3D objects, let alone through finite element analysis, cannot be practically performed by the human mind with pen and paper” and that “this is an absurd interpretation of the claim.”

The rejection under 35 USC 101 is maintained.



Claim Rejections - 35 USC § 103

1. The Applicant argues that “the Office Action cites to wide swaths of the Pasini reference” and that “such scattershot references to Pasini, however, fails to teach or suggest at least the above-cited features of claim 1.” In particular the Applicant asserts that “the deficiency of Pasini become apparent when understand the actual technological process of Pasini” because “the graded cellular bone implant is the generated output of Pasini” and “no further processing or finite element analysis is performed on the graded cellular bone implant.”

In response the argument is not persuasive.

While a bone implant is ultimately the output; finite element analysis is performed during simulation of the bone implant during the process of designing the bone implant before it is output. Therefore; the Applicant’s argument simply overlooks everything the Pasini does prior to outputting the bone implant.

Pasini_2013 states: “... the computational cost required to perform a single simulation of a fully detailed FE model of a cellular implant on a 2.4 GHZ Intel processor is about 1,500 CPU seconds... for the optimization procedure, the simulation time required for a fully detailed FE model would be 3.75X107 seconds...” (par 109).

Also, Pasini_2013 states: “... tensors are then used to construct the stiffness matrix which will be the input to the Finite Element (FE) solver 28. As a result, the average strains and stresses throughout the bone and the structure of the prosthesis are calculated 30...” (par 54). This clearly states that they performed a Finite Element Analysis on the prosthetic.

Moreover; Pasini_2013 states: “... to calculate the effective mechanical properties of a cellular material, the first task is to obtain the matrix Mijkl. After discretizing the RVE domain, the unit strains are applied to each element of the FE model... to calculate the local structure tensor Mijkl for each element of the RVE... (par 61) which makes obvious the limitation of “... modify finite element matrices corresponding to the at least one region of the 3D-model of the part, based on the gradation pattern of the at least one region of the 3D-model of the part.”


Response to Arguments


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 

Claims 1, 8, 15
STEP 1: YES: “A system”
STEP 2A PRONG ONE: YES: The claim recites, in pertinent part, “… carry out the simulation via a finite element analysis for the 3D-model of the part based at least in part on the simulation parameter and the gradient pattern for the at least one region, to produce simulation results involving the part having the graded spatial density in the at least one region, wherein the at least one input that specifies a gradation pattern includes: at least one gradation direction in which spatial density is varied; and data that selects at least one parameter for a gradation function that defines changes in spatial density in the at least one region in the at least one direction, wherein the at least one processor is configured to modify finite element matrices corresponding to the at least one region of the 3D-model of the part, based on the gradation pattern for the at least one region of the 3d-model of the part” which is a mathematical concept/calculation of finite element analysis based on a gradient function to produce simulation results of a 3D object having graded special density.


STEP 2A PRONG TWO: NO.
While the claim recites:
“A system for finite element analysis of a part producible via a 3D printer”. the claim does not actually produce any part via a 3D printer. Therefore this is merely a characterization and simply links the abstract idea to a technological field.
“at least one input device; at least one processor configured to:” this is merely invoking a computer as a tool and such limitations are not indicative of a practical application. The claim does not improve the computer.
“receive at least one input through the at least one input device that specifies a 3D-model of a part receive at least one input through the at least one input device that specifies simulation parameters for carrying out a simulation via a finite element analysis for the 3D-model of the part receive at least one input through the at least one input device that specifies at least one region (120) of the 3D-model of the part as having graded spatial density; receive at least one input through the at least one input device that specifies a gradation pattern for variation in spatial density in at least one direction in the at least one region; and ” which is pre-solution activity or necessary data gathering. The Courts have found such actions are not indicative of a practical application
“wherein the at least one input that specifies a gradation pattern includes: at least one gradation direction in which special density is varied; and data that selects at least one parameter for a gradation function that defines changes in spatial density in the at least one region in the at least one direction” this merely recites necessary data gathering where the data is a vector (i.e., direction) and parameter(s) for a gradient function (i.e., mathematical function/equation).
“wherein the at least one processor is configured to modify finite element matrices...” this is merely the recitation of a computer to perform a mathematical calculation. Merely invoking a computer to perform an abstract idea is not indicative of a practical application (or significantly more).

STEP 2B: NO. While the claim recites data gather steps and recites computer elements these elements are not significantly more than the abstract idea. Data gathering has been found by the Court not to be indicative of additional elements which are significantly more than the abstract idea itself. The mere recitation of a computer as a tool upon which the abstract idea is implemented/executed has also been found by the Courts to not be indicative of additional elements which are significantly more than the abstract idea.

Therefore, the claims is not eligible under 35 USC 101.

Claims 3, 10, 17 do not contain a practical application nor significantly more because the claim merely further characterizes how to thinking about/imagine/consider the object in terms of mathematical concepts including matrices. Additionally; storing and displaying data is extra solution activity and is not indicative of a practical application or significantly more.

Claims 4, 11, 18. do not contain a practical application nor significantly more because the claim merely further characterizes the simulation results are with respect to at least one of displacement, stress, or a combination thereof. These elements are part of the abstract idea.

Claims 5, 12, 19 do not contain a practical application nor significantly more because the claim merely recite to generate output data. The MPEP indicates that outputting data is not a practical application nor significantly more. Additionally while the claim recites that the output file is “to additively build the part” the claim does not actually build any parts.

Claim 6, 13, 20. do not contain a practical application nor significantly more because while the claim recites that the computer system includes a 3D printer and also recites a type of code used by the printer this is merely additional computer equipment used as a tool. The claim is not actually using the 3D printer to actually print any parts based upon the recited G-code.


Claim 7, 14 do not contain a practical application nor significantly more because the merely recites a generalized graphical user interface along with data gathering steps. While the claim characterizes the data as having a direction this is merely characterizing data. Such elements are not indicative of a practical application nor significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 3, 4, 5, 8, 10, 11, 12, 15, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasini_2013 (WO 2013/091085 A1) in view of Wilfredo_2008 (Modeling of FGM Piezoelectric Transducers Using Graded Finite Element Concept, ABCM Symposium Series in Mechatronics – Vol. 3 pp 552 – 561) in view of Matlab_Guide_2005 (MATLAB The Language of Technical Computing, The MathWorks, Version 7, 2005).


Claim 1. Pasini_2013 makes obvious A system (par 1: “… methods and systems…”; par 8: “… methods and systems…”; par 48: “… propose a systematic methodology…”; par 117: “… present system and method…”) for finite element analysis (Figure 1, block 1: “uCT-Scan data & FEM model of hip”; par 10: “… the steps of: generating a finite element model… conducting a finite element analysis…”;  par 11: “… a finite element model… a finite element analysis…”) of a part producible via a 3D printer (par 79: “Fig. 10 shows the polypropylene prototype of solution B, which was manufactured with the 3D printer Object Connex500…”) comprising:  ; at least one processor (par 101: “… a single 2.4 GHZ Intel processor… parallel computing with a PC cluster will considerably reduce the computational time…”) configured to: receive at least one input t that specifies a 3D-model of a part (par 53: “the first step 22 consists in processing the CT-scan data…”; par 65: “… density distribution can be obtained through a CT-scan…”; Fig 2A block 22: “CT-scan data of patient bone” block 24: “bone solid model”; par 94: “… Figure 17 illustrates the methodological steps to design a graded cellular implant… A finite element model of the bone is created by processing CT-scan data…”; Fig. 4 implant 2317; Fig. 10 implant) ;receive at least one input [analysis] parameters for carrying out a  [analysis] via a finite element analysis for the 3D-model of the part; receive at least one inputthat specifies at least one region of the 3D-model of the part as having graded spatial density; receive at least one input that specifies a gradation pattern for variation in spatial density in at least one direction in the at least one region  (Fig 2 – 2a: “… unit cell geometric parameters…” vecors a, b, t3, t2, t1; par 50: “… a design of gradients of material properties through a tailored lattice microstructure, whose geometrical parameters are optimized in each region…”; par 51: “the mechanical properties of a cellular structure depends on the relative density and the geometric parameters of the unit cell… p is the density… by changing the relative density of the lattice microstructure, it is possible to obtain desired values of mechanical properties in any zone of the implant…”; par 52: “Figure 2 summarizes the procedure 20 proposed here to design a cellular implant with controlled gradients of mechanical properties…”; par 53: “… the building block, can be of any arbitrary topology… parameters of the unit cell geometry and the macroscopic shape of the implant are the design variables of the vector b…”; par 67: “Fig. 5 shows the unit cell geometry used for the tessellation of the whole implant. The gradient of material properties are governed by the lattice relative density, which are a model variable is controlled by the cell size and wall thickness…”’; Figures 20, 21. NOTE: the topology is a gradation pattern resulting from a variety of parameters including gradated density.  par 93: “… m1 and m2 (Figure 11) are the slopes of the parallelogram lines, expressed as a function of the relative density…”); and carry out the  [analysis] via a finite element analysis for the 3D-model of the part (Fig 2A block 28: “FEM” is Finite Element Analysis; Fig. 17: block 3 “FEA”; par 94: “… form FEA, the mean and alternative macroscopic stresses and obtained…”; par 104: “… a fully detailed FE analysis…”) based at least in part on the parameter and the gradation pattern for the at least one region (Fig 2 – 2a: “… unit cell geometric parameters…” vecors a, b, t3, t2, t1; par 50: “… a design of gradients of material properties through a tailored lattice microstructure, whose geometrical parameters are optimized in each region…”; par 51: “the mechanical properties of a cellular structure depends on the relative density and the geometric parameters of the unit cell… p is the density… by changing the relative density of the lattice microstructure, it is possible to obtain desired values of mechanical properties in any zone of the implant…”; par 52: “Figure 2 summarizes the procedure 20 proposed here to design a cellular implant with controlled gradients of mechanical properties…”; par 53: “… the building block, can be of any arbitrary topology… parameters of the unit cell geometry and the macroscopic shape of the implant are the design variables of the vector b…”; par 67: “Fig. 5 shows the unit cell geometry used for the tessellation of the whole implant. The gradient of material properties are governed by the lattice relative density, which are a model variable is controlled by the cell size and wall thickness…”’; Figures 20, 21. NOTE: the topology is a gradation pattern resulting from a variety of parameters including gradated density.  par 93: “… m1 and m2 (Figure 11) are the slopes of the parallelogram lines, expressed as a function of the relative density…”), to produce  results involving the part having the graded spatial density in the at least one region (par 54: “… construct the stiffness matrix which will be input to the Finite Element (FE) solver 28. As a result, the average strains and stresses throughout the bone and the structure of the prosthesis are calculated 30…”; par 62: “… for each unit cell of the cellular hip implant (Fig. 2) these tensors are used to construct the global stiffness matrix for the FE solver to obtain macroscopic stress and strain distribution within bone and implant. The value are then postprocessed to evaluate the objective functions of the multiobjective optimization…”; par 71: “… once the stress and strain regimes of the cellular material have been calculated…”; par 94: “… the local problem of the RVE is first solved and then the effective elastic moduii and yield strength are obtained… from FEA the mean and alternative macroscopic stresses are obtained…” par 98: “… the relative density distribution throughout the implant is obtained… the stiffness matrix is then computed… to assemble the global stiffness matrix for the Finite Element (FE) solver…”)

wherein the at least one input that specifies a gradation pattern includes:
at least one gradation direction in which spatial density is varied; and data that selects at least one parameter for a gradation function that defines changes in spatial density in the at least one region in the at least one direction,

wherein the at least one processor is configured to modify the finite element matrices corresponding to the at least one region of the 3D-model of the part, based on the gradation pattern for the at least one region of the 3D-model of the part



 “wherein the at least one input that specifies a gradation pattern includes: at least one gradation direction in which spatial density is varied (par 68: “… the variables of the lattice model are the relative densities… along the radial direction…”; par 98: “Figure 18(b) illustrates the model … the grid depicts the domain of the implant to be designed with a functionally graded lattice material. The variable of the lattice model is the relative density… in the radial direction. The values of relative density are constrained in the range of 0.1< p <1…”); and data that selects at least one parameter for a gradation function that defines changes in spatial density in the at least one region in the at least one direction Fig 2 – 2a: “… unit cell geometric parameters…” vectors a, b, t3, t2, t1; par 50: “… a design of gradients of material properties through a tailored lattice microstructure, whose geometrical parameters are optimized in each region…”; par 51: “the mechanical properties of a cellular structure depends on the relative density and the geometric parameters of the unit cell… p is the density… by changing the relative density of the lattice microstructure, it is possible to obtain desired values of mechanical properties in any zone of the implant…”; par 52: “Figure 2 summarizes the procedure 20 proposed here to design a cellular implant with controlled gradients of mechanical properties…”; par 53: “… the building block, can be of any arbitrary topology… parameters of the unit cell geometry and the macroscopic shape of the implant are the design variables of the vector b…”; par 67: “Fig. 5 shows the unit cell geometry used for the tessellation of the whole implant. The gradient of material properties are governed by the lattice relative density, which are a model variable is controlled by the cell size and wall thickness…”’; Figures 20, 21. NOTE: the topology is a gradation pattern resulting from a variety of parameters including gradated density.  par 93: “… m1 and m2 (Figure 11) are the slopes of the parallelogram lines, expressed as a function of the relative density…”); and wherein the at least one processor is configured to modify finite element matrices corresponding to the at least one region of the 3D-model of the part (par 54: “... matrix which will be the input to the Finite Element (FE) solver 28. As a result, the average strains and stresses throughout the bone and the structure of the prosthesis are calculated 30”; par 59: “... calculated the homogeneous stiffness matrix of the unit cell for different values of relative density as well as to determine the microscopic stresses and strains...”; par 61: “to calculate the effective mechanical properties of a cellular material, the first task is to obtain the matrix... after discretizing the RVE domain, the unit strains are applied to each element of the FE model...”; par 62: “... matrix for the FE solver to obtain macroscopic stress and strain...”;  par 69: “... matrix of each element is calculated... which obtains the homogenized stiffness matrix of the square unit cell as a function of relative density...”), based on the gradation pattern for the at least one region of the 3D-model of the part” ( par 69: “... matrix of each element is calculated... which obtains the homogenized stiffness matrix of the square unit cell as a function of relative density...”; Figure 6, Figure 17, Figure 20, A and B; Fig 2 – 2a: “… unit cell geometric parameters…”; par 98: “... assemble the global stiffness matrix for the Finite Element (FE) solver...”).

While Pasini_2013 clearly teaches to perform a finite element analysis, by calculating and solving which might properly be found to make obvious to one of ordinary skill in the art the limitation of “simulation” Pasini_2013 does not explicitly recite “simulation.”

Additionally; while Pasini_2013 clearly teach the use of software such as ANSYS (par 69: “… each element of the FE model, created in ANSYS… the stiffness matrix of each element is calculated through a computational code…”) which one of ordinary skill in the art would infer receives inputs through input devices, Pasini_2013 does not explicitly recite “at least one input device” nor “through at least one input device.”

Therefore Pasini_2013 does not explicitly teach “simulation” nor “at least one input device” nor “through at least one input device.”

Wilfredo_2008; however, makes obvious  “simulation” (abstract: “… simulated graded continuous materials… this work proposes the development of Finite Element (FE) algorithms…” page 2: “… this computational implementation allows simulating… the code is implemented in MATLAB software…” page 5: “… FGP ceramic are simulated a gradation function is used to represent the continuous change of material properties… the simulated models are sketched in Fig. 3… Matlab… ANSYS…” Figures 4, 5, 6, 7, 8, 9, 10).


Additionally, Wilfredo_2008 makes obvious “data that selects at least one parameter for a gradation function that defines changes” is properties (Figure 1 with FGP).

Pasini_2013 and Wilfredo_2008 are analogous art because they are from the same field of endeavor called finite modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pasini_2013 and Wilfredo_2008. The rationale for doing so would have been that Pasini_2013 teaches to model finite elements that have graded properties using software such as ANSYS and teaches to perform an analysis but does not explicitly teach the analysis is a simulation. Wilfredo_2008 teaches to perform a simulation analysis using software tools such as MATLAB and ANSYS on graded finite elements that have graded properties. Therefore it would have been obvious to combine Pasini_2013 and Wilfredo_2008 for the benefit of studying the analysis  to obtain the invention as specified in the claims.

While both Pasini_2013 and Wilfredo_2008 teaches to use computer software (MATLAB and ANSYS) to perform analysis (Pasini_2013) and simulation (Wilfredo_2008); and while it may properly be found that one of ordinary skill in the art would infer that software receives input from an input device the combination of PAsini_2013 and Wilfredo_2008 does not explicitly teach an  “at least one input device” nor “through at least one input device.”

Matlab_Guide_2005; however, teaches “at least one input device” nor “through at least one input device” (page 31: “… as you move the cursor… the mouse button…”; page 35: “… drag the mouse to position and size the object…”; page 60: “… using the mouse to select and edit objects interactively… using MATLAB functions at the command line or in an M-file…”; page 102: “command interface…”; page 150: “… accepts input in the form of vectors…”; page 175: “MATLAB directs graphics output to a window that is separate from the Command Window… the characteristics of this window are controlled by your computer’s windowing system…” NOTE: Therefore MATLAB has a standard Windowing system that has a Command Window which allows the user to enter commands interactively or through an M-file automatically and the computer is controlled through at least an input device called a mouse. page 209 – 214: “… direction … vector graphs… compass… feather… quiver… quiver3…” NOTE: pages 209 – 214 teach input commands that define a vector according to a user defined gradient function and these commands can accept input parameters through the Command Window and Mouse to define a gradient pattern according to a user defined function).


Also; Matlab_Guide_2005 makes obvious “wherein the at least one input that specifies a gradation pattern includes: at least one gradation direction” and “data that selects at least on parameter for a gradation function that defines changes” (page 209 – 214: “… direction … vector graphs… compass… feather… quiver… quiver3…” NOTE: pages 209 – 214 teach input commands that define a vector according to a user defined gradient function and these commands can accept input parameters through the Command Window and Mouse to define a gradient pattern according to a user defined function).

Pasini_2013 and Wilfredo_2008 and Matlab_Guide_2005 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wilfredo_2008 and Matlab_Guide_2005. The rationale for doing so would have been that Wilfredo_2008 teaches to use MATLAB and Matlab_Guide_2005 teaches how to utilize MATLAB. Therefore it would have been obvious to combine Wilfredo_2008 and Matlab_Guide_2005 for the benefit of using the software to perform analysis and simulation of the finite elements to obtain the invention as specified in the claims.


Claim 8. The limitations of claim 8 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally; Pasini_2013 makes obvious “a method (par 1: “… methods and systems…”; par 8: “… methods and systems…”; par 48: “… propose a systematic methodology…”; par 117: “… present system and method…”) for finite element analysis (Figure 2, 17) of a part producible via a 3D printer comprising” (par 79: “Fig. 10 shows the polypropylene prototype of solution B, which was manufactured with the 3D printer Object Connex500…”)

Claim 15. The limitations of claim 15 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally; Pasini_2013 makes obvious “a non-transitory computer readable medium encoded with executable instructions that when executed, cause at least one processor to: “(par 69: “… FE model, created in ANSYS (Canon, Pennsylvania, U.S.A.)… through a computational code, 2DHOMOG…” par 101: “… 2.4 GHz Intel Processor… CPU… parallel computing with a PC cluster…” NOTE: the teaching of a commercially available software capable of making finite element models using computational code executed on a computer processor makes obvious a non-transitory computer readable medium because the software must reside in at least computer memory in order for it to execute in a processor).


Claims 3, 10, 17. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 1, 8, 15 from which claims 3, 10, 17 depend as outlined above Pasini_2013 makes obvious “wherein the at least one processor (par 101: “... 2.4 GHZ Intel processor…”) is configured to: update element stiffness and mass matrices for the finite element analysis to reflect the gradation pattern with respect to nominal values for the material when not graded; carry out one or more types of finite element analysis using the updated element stiffness and mass matrices” (page 54: “… tensors are then used to construct the stiffness matrix which will be the input to the Finite Element (FE) solver 28. As a result, the average strains and stresses… are calculated…”)
Wilfredo_2008 makes obvious “; and report the simulation results” (abstract: “... output displacement...” Figure 4, 5, 6, 7, 8, 9, 10, 11) including at least one of storing the simulation results in a data store  (page 474: “... pixel buffer used to store a copy of the figure window’s content... with backing store enabled, MATLAB simply copies an exposed figure window’s contents from the buffer to the screen... window do consume system memory. If memory is limited on your system, set BackingStore to off to release the memory used by these buffers...”; page 66: “... the graph is saved as a figure file (.fig), which is a binary file format used to store figures...”), displaying the simulation results through a display device (page 265: “... printed images may not always be the same size as they are on your monitor... pixels per inch that you monito is displaying...”; page 249: “... computer display...”; page 316: “... the computer screen...”; page 471: “... figure window that occupy the upper third of the computer screen...”), k”.

Claims 4, 11, 18. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 1, 8, 15 from which claims 4, 11, 18 depend as outlined above. Additionally, Pasini_2013 makes obvious “wherein the simulation results are with respect to at least one of displacement, stress, or a combination thereof” (par 25: “… fig. 12 is a table illustrating the comparision of microscopic stress distribution obtained by detailed FEA and AH for the unit cells location at the proximal region…”; par 54: “… the average strains and stresses throughout the bone and the structure of the prosthesis are calculated…”). Wilfredo_2008 also teaches “displacement, stress, or a combination thereof” (page 5: “… FGP models produce similar displacement, stress…” Figure 4 (displacement), Figure 5 (stress)).


Claims 5, 12, 19. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 1, 8, 15 from which claims 5, 12, 19 depend as outlined above. Additionally, Pasini_2013 makes obvious “wherein the at least one processor is configured to generate a configuration of the 3D printer that drives the 3D printer to additively build the part based on the 3D-model with the graded spatial density in the at least one region” (par 79: “… Fig. 10 shows the polypropylene prototype of solution B, which was manufactured with the 3D printer Object Connex500… an STIL file of the graded cellular implant, solution B, was finally used for rapid prototyping…”).

(2) Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 in view of STL-GCODE_2015 (Knowledgebase, 3D Printing, 2015)

Claim 6, 13, 20. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvoius all the limitations of claims 5, 12, and 19 from which claims 6, 13, and 20 depend as outlined above. While Pasini_2013 teaches to output STL for the 3D printer (par 79: “… 3D printer… an STL file of the graded cellular implant, solution B, was finally used for rapid prototyping…”) which makes obvious
“further comprising the 3D printer” but this does not teach “wherein the configuration for the 3D printer includes G-code.”

STL-GCODE_2015; however, makes obvious “wherein the configuration for the 3D printer include G-code” (page 3: “… STL is the standard file for most printers. Then you can import the STL into your printer’s slicing application to create the Gcode your printer understands to make the 3D print…”).

Pasini_2013 and STL-GCODE_2015 are analogous art because they are from the same field of endeavor called 3D printing. Before the effective filing data it would have been obvious to a person of ordinary skill in the art to combine Pasini_2013 and STL-GCODE_2015. The rationale for doing so would have been Pasini_2013 teaches to output STL and STL-GCODE_2015 teaches to convert STL into GCODE for the 3D printer. Therefore, it would have been obvious to combine Pasini_2013 and STL-GCODE_2015 for the benefit of having the GCODE format needed for the printer to obtain the invention as specified in the claims.


(3) Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 in view of Malins_2012 (GUI to launch a function based on dropdown list, MathWorks MATLAB Answers, 2012).

Claim 7, 14. Pasini_2013 in view of Wilfredo_2008 in view of Matlab_Guide_2005 make obvious all the limitations of claims 1, 8, 15 from which claims 7, 14 depend as outlined above. Additionally, Matlab_Guide_2005 makes obvious “further comprising a display, wherein the at least one processor is configured to generate a graphical user interface through the display device (page 7: “graphical user interface…  Microsoft Windows or UNIX graphical user interface…”; page 175: “command window” NOTE: the command window allow the user to choose which commands to use), which enables a user to [define] the gradation pattern from a plurality of different gradation patterns, which plurality of different gradation patterns include: spatial density that increases in at least one gradation direction; and spatial density that decreases in at least one gradation direction, wherein the at least one gradation direction includes a single common gradation direction across the at least on region or radial directions with respect to common location of the at least one region” (page 209 – 214: “… direction … vector graphs… compass… feather… quiver… quiver3…).

While Matlab_Guide_2005 teaches functions such as “gradient” that defines a user defined function and also teaches a graphical user interface Matlab_Guide_2005 does not explicitly teach “selecting” the gradient functions.

Malins_2012; however, makes obvious to “select” gradient (and other) functions using a graphical drop down list (page 1: “... create a GUI that has drop down list, the names correspond to different functions... I want to select...”).

Matlab_Guide_2005 and Malins_2012 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Matlab_Guide_2005 and Malins_2012. The rationale for doing so would have been that Matlab_Guide_2005 teaches to have gradient functions and Malins_2012 teaches to create GUI dropdown lists which allow for the selection of functions. Therefore, it would have been obvious to combine Matlab_Guide_2005 and Malins_2012 for the benefit of easy choice selection of functions to obtain the invention as specified in the claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146